The motion for new trial in this cause was overruled July 11, 1914, and defendant was given 60 days to make and serve case-made. Thereafter further extensions of time were made as follows: On August 20, 1914, 60 days additional to the time theretofore granted; October 26, 1914, 40 days additional, and on December 2, 1914, 10 days additional to the time theretofore granted. Defendants in error in their motion to dismiss allege numerous grounds therefor, the second of which is:
"That the order of the trial court dated December 2, 1914, * * * granting an extension of ten days from the time theretofore granted to make and serve a case-made and ten days thereafter in which to suggest amendments and five days' notice in writing by either party of the time of settlement, * * * was an extension of time for the settlement and signing of the said case-made beyond six months from the date of the judgment, limited for the prosecution of writs of appeal and is a nullity and, such order having remained unmodified, the court will not settle said case, though within the six months." *Page 250 
The point is well taken. By this last order the trial court attempted to extend the time for the preparation of this appeal beyond the statutory period of six months (Sess. Laws 1910-11, c. 18, p. 35). This case comes under the rule announced inReed v. Wolcott, 40 Okla. 451, 139 P. 318, and upon the authority of that case the appeal is dismissed.